                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 CHRISTOPHER JARNIGAN,                             )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )       No.:         3:19-CV-349-HSM-DCP
                                                   )
 RODNEY STINNSON,                                  )
                                                   )
               Defendant.                          )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Before the Court

is Defendant Stinnson’s motion to dismiss this action based on Plaintiff’s failure to prosecute and

comply with orders of the Court [Doc. 15]. Plaintiff has failed to respond to the motion, and the

deadline to do so has passed. For the reasons set forth below, Defendant’s motion will be

GRANTED.

I.     PROCEDURAL HISTORY

       On November 6, 2019, this Court screened Plaintiff’s complaint in accordance with the

Prison Litigation Reform Act and directed the Clerk to send Plaintiff a service packet for

Defendant Stinnson [Doc. 9 p. 6 ¶ 8]. Plaintiff was ordered to complete the service packet and

return it to the Clerk’s Office within twenty days of receipt of the screening order [Id.]. Plaintiff

was warned that failure to return the completed service packet could result in the dismissal of this

action [Id. ¶ 10]. Despite this warning, Plaintiff failed to return the completed service packet, and

consequently, he failed to serve Defendant Stinnson. On December 12, 2019, Defendant Stinnson

filed a motion to dismiss this action, claiming that Plaintiff had failed to prosecute his case, failed
to comply with orders of the Court, and failed to sufficiently serve Defendant Stinnson with

process [Doc. 15].

II.    DISCUSSION

       The Court evaluates Federal Rule of Civil Procedure 41(b) in determining whether to grant

Defendant’s motion. Rule 41(b) gives this Court the authority to dismiss a case for “failure of the

plaintiff to prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P.

31(b); Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, the Court set

form a specific process and time frame for completing and returning the service packet, and

Plaintiff nevertheless failed to adhere to the Court’s Order. As such, the first factor weighs in

favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has prejudiced Defendant, as Defendant was forced to expend funds in attorney’s fees in

relation to the time necessary to file the instant motion. Therefore, this factor weighs in favor of

dismissal.



                                                  2
       As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to prosecute and comply with the Court’s order [Doc. 9 ¶ 12]. Thus, this factor weighs

in favor of dismissal.

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was a prisoner proceeding proceed in forma pauperis [Doc. 9], and he has

disregarded the Court’s orders and has otherwise failed to communicate with the Court.

Accordingly, this factor weighs in favor of dismissal.

III.   CONCLUSION

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b). Therefore, Defendant’s motion [Doc. 15]

will be GRANTED, and this action will be DISMISSED WITHOUT PREJUDICE. The Court

CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                                            /s/ Harry S. Mattice, Jr.
                                                             HARRY S. MATTICE, JR.
                                                         UNITED STATES DISTRICT JUDGE




                                                3
